Exhibit 10.18

 

EXCHANGE AGREEMENT

 

This Exchange Agreement (this “Agreement”) is made and entered into as of
December     , 2004, by and between [            ] (the “Employee”) and Insight
Communications Company, Inc., a Delaware corporation (the “Company”). Each of
the Employee and the Company are sometimes referred to herein as a “Party” or,
collectively, as the “Parties.”

 

RECITALS

 

WHEREAS, the Employee is (a) indebted to the Company in the principal amount of
$[            ] and accrued interest thereon (the “Loan”), and such Loan is
evidenced by that certain Amended and Restated Non-Recourse Secured Promissory
Note due October 1, 2009, dated as of December 23, 2002 (the “Note”), made by
the Employee in favor of the Company and (b) the record and beneficial owner of
[            ] shares (the “Shares”) of common stock, par value $0.01 per share
(“Common Stock”), of the Company, which Shares have been pledged to the Company
to secure payment of the Note, pursuant to a Pledge Agreement dated as of
October 1, 1999 made by the Employee to the Company (the “Pledge Agreement”);

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company,
pursuant to powers delegated by the Board of Directors, (a) has carefully
reviewed and analyzed the transactions contemplated herein, (b) believes it to
be in the Company’s best interest to (i) cancel the Loan in full prior to
maturity upon surrender to it of all of the Shares and (ii) issue certain
restricted shares of Common Stock to the Employee as an incentive to the
Employee to surrender the Shares and for the Employee’s long-term future
performance, and (c) has approved and authorized the Company to enter into such
transactions, all upon the terms and conditions hereinafter set forth; and

 

WHEREAS, the Employee desires to enter into the transactions contemplated by
this Agreement, all upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Agreement and the representations, warranties, covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

 

1. Surrender of Shares; Cancellation of Note. Subject to the terms and
conditions of this Agreement, the Employee agrees to surrender to the Company
all of the Shares and the Company agrees to cancel the Loan in full prior to
maturity upon surrender to it of the Shares. Such surrender and cancellation are
together referred to herein as the “Loan Repayment.” The Loan Repayment shall
become effective upon the expiration of the “Offer” set forth in the Information
Statement (as defined below).

 

2. Issuance of Restricted Shares.

 

(a) Subject to the terms and conditions of this Agreement, the Company agrees to
issue to the Employee, no later than five (5) business days after stockholder
approval of

 



--------------------------------------------------------------------------------

the Amendments (as defined below), an aggregate of [            ] shares of its
Common Stock (the “Restricted Shares”), which Restricted Shares shall be issued
pursuant to, and have the terms and conditions (including the vesting schedule)
set forth in, a Restricted Share Agreement in the form attached hereto as
Exhibit A (the “Restricted Share Agreement” and, collectively with this
Agreement, the “Transaction Documents”). The issuance of the Restricted Shares
to the Employee is referred to herein as the “Issuance” and collectively with
the Loan Repayment, the “Transactions.”

 

(b) Notwithstanding anything herein to the contrary, the Issuance shall be
subject to and contingent upon approval by the Company’s stockholders of such
amendments to the Company’s 1999 Equity Incentive Plan as may be necessary to
effect the Issuance thereunder (the “Amendments”).

 

3. Deliveries. Concurrently with the Loan Repayment, (a) the Employee shall
deliver to the Company a stock certificate or certificates representing all of
the Shares, either endorsed to the Company’s order or accompanied by a stock
power endorsed to the Company’s order, or other appropriate documentation if the
Shares are uncertificated (the “Deliveries”), (b) the Company shall deliver to
the Employee the original of the Note, marked “cancelled” and (c) the Company
and the Employee shall execute and deliver the Restricted Share Agreement.

 

4. Satisfaction and Discharge of Loan. The Company agrees that effective upon
the Deliveries, all obligations and other liabilities (including, without
limitation, those in respect of principal, interest and any applicable premiums
or penalties) of the Employee outstanding under the Note shall be satisfied in
full and irrevocably discharged. Concurrently with the completion of the
Deliveries, the Pledge Agreement is hereby terminated and shall be of no further
force and effect.

 

5. Representations and Warranties of the Employee. The Employee represents and
warrants to the Company as follows:

 

(a) Obligation of the Employee. The Transaction Documents constitute the legal,
valid and binding obligation of the Employee, enforceable in accordance with
their respective terms.

 

(b) Non-Contravention. Neither the execution and delivery of the Transaction
Documents, nor the consummation of the Transactions, will (i) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge or other restriction of any government, governmental agency or
court to which the Employee is subject or (ii) conflict with, result in a breach
of, constitute a default under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which the Employee is a party or by which the Employee is bound
or to which the Employee’s assets are subject.

 

(c) Filings. The Employee is not required to give any notice to, make any filing
with, or obtain any authorization, consent or approval of any government or
governmental agency or third party in order to consummate the Transactions.

 

- 2 -



--------------------------------------------------------------------------------

(d) The Shares. The Employee is the record and beneficial owner of the Shares.
The Employee owns the Shares free and clear of all claims, charges, equities,
liens, security interests, pledges, mortgages or encumbrances (other than (i) as
will be discharged on or prior to the date hereof and (ii) any restrictions
under the Securities Act of 1933, as amended (the “Securities Act”) or state
securities laws).

 

(e) Investment Experience. The Employee is an “accredited investor” as defined
in Rule 501(a) of Regulation D, promulgated under the Securities Act or, if not
an “accredited investor,” either alone or with the Employee’s representatives
has such knowledge and experience in financial and business matters that the
Employee is capable of evaluating the merits and risks of the Transactions. The
Employee is aware of the Company’s business affairs and financial condition and
has had access to and has acquired sufficient information about the Company to
reach an informed and knowledgeable decision to enter into and consummate the
Transactions. The Employee acknowledges that the Employee has been afforded the
opportunity to ask questions and receive answers from the Company regarding the
(i) Company, (ii) Transactions, (iii) Transaction Documents, (iv) Restricted
Shares and (v) Information Statement dated December 8, 2004 with respect to the
Transactions, which Information Statement includes or has incorporated therein
information and an analysis with respect to the Company and the Issuance (the
“Information Statement”), and to obtain any additional information reasonably
necessary to verify the accuracy of such information, and has received
satisfactory answers to any such questions. The Employee further acknowledges
that the Employee has been afforded the opportunity to consult the Employee’s
own legal, tax and financial advisors regarding the (i) Company, (ii)
Transactions, (iii) Transaction Documents, (iv) Restricted Shares and (v)
Information Statement, and that the Employee possesses, either alone or with the
Employee’s representatives, such business and financial experience to protect
the Employee’s own interests in connection with the consummation of the
Transactions, and further acknowledges that the Employee has not received and is
not relying upon any legal, tax or financial advice from the Company or any of
its employees, officers or representatives.

 

(f) Investment Intent. The Employee is acquiring the Restricted Shares for the
Employee’s own account for investment purposes only and not with a present view
to, or for resale in connection with, any distribution thereof, or any direct or
indirect participation in any such distribution, in whole or in part, within the
meaning of the Securities Act. No arrangement exists between the Employee and
the Company and any other person regarding the resale or distribution of the
Restricted Shares. The Employee understands that the right to transfer the
Restricted Shares is not permitted absent registration under the Securities Act
or an exemption therefrom and that the Company is not required to register the
Restricted Shares under the Securities Act or register or qualify the Restricted
Shares under any state securities law.

 

(g) Tax Return Election. The Employee acknowledges and understands that the
information and analysis with respect to the Issuance provided to the Employee
by the Company in the Information Statement assumes that the Employee will not
make an election on the Employee’s tax returns relating to the Issuance under
Section 83(b) of the Internal Revenue Code of 1986, as amended (a “Section 83(b)
Election”). The Employee further acknowledges and understands that if the
Employee makes a Section 83(b) Election, the Employee’s tax

 

- 3 -



--------------------------------------------------------------------------------

consequences in respect of the Issuance may be different from that set forth in
the Information Statement.

 

6. Representations and Warranties of the Company. The Company represents and
warrants to the Employee as follows:

 

(a) Organization. The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware.

 

(b) Authorization. (i) The Company has all requisite corporate power, capacity
and authority and has taken all requisite corporate action to authorize, execute
and deliver each of the Transaction Documents, to consummate the Transactions
and to carry out and perform all of its obligations under the Transaction
Documents and (ii) the Transaction Documents each constitutes the legal, valid
and binding obligation of the Company. Except as otherwise described herein or
as may be required by The Nasdaq National Market, the Company is not required to
give any notice to, make any filing with, or obtain any authorization, consent
or approval of any government or governmental agency or third party in order to
consummate the Transactions.

 

(c) Non-Contravention. Neither the execution and delivery of the Transaction
Documents, nor the consummation of the Transactions, will (i) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge or other restriction of any government, governmental agency or
court to which the Company is subject, or violate any provision of its
certificate of incorporation or bylaws or (ii) conflict with, result in a breach
of, constitute a default under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify or cancel, or require any
notice under any material agreement, contract, lease, license, instrument, or
other arrangement to which the Company is a party or by which it is bound or to
which its assets are subject.

 

7. Covenants.

 

(a) The Employee hereby covenants and agrees that (i) the Employee will use the
Employee’s best efforts to take all action and to do all things necessary,
proper or advisable in order to consummate and make effective the Transactions
and (ii) in case at any time after the date hereof any further action is
necessary to carry out the purposes of the Transaction Documents, the Employee
will take such further action (including, without limitation, the execution and
delivery of such further instruments and documents) as the Company reasonably
may request, all at the sole cost and expense of the Company.

 

(b) The Company hereby covenants and agrees that (i) it will use its best
efforts to take all action and to do all things necessary, proper or advisable
in order to consummate and make effective the Transactions and (ii) in case at
any time after the date hereof any further action is necessary to carry out the
purposes of the Transaction Documents, it will take such further action
(including, without limitation, the execution and delivery of such further
instruments and documents) as the Employee reasonably may request, all at the
sole cost and expense of the Company.

 

- 4 -



--------------------------------------------------------------------------------

8. [Intentionally Omitted]

 

9. Miscellaneous.

 

(a) Entire Agreement. The Transaction Documents constitute the entire agreement
between the Parties and supersedes any prior understandings, agreements, or
representations by or between the Parties, written or oral (including the
Information Statement), to the extent they related in any way to the subject
matter hereof.

 

(b) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors, assigns, personal
representatives, heirs, executors and administrators. Notwithstanding the
foregoing, neither of the Parties may assign either this Agreement or any of
their respective rights, interests, or obligations hereunder without the prior
written approval of the other Party.

 

(c) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.

 

(d) Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

 

(e) Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of New York.

 

(f) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Company and
the Employee. No waiver by either Party of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.

 

(g) Survival. The representations, warranties, covenants and agreements made in
this Agreement shall survive the execution and delivery hereof and any
investigation made by the Company or the Employee.

 

(h) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE TO FOLLOW]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Exchange Agreement as
of the date first above written.

 

  [EMPLOYEE] INSIGHT COMMUNICATIONS COMPANY, INC. By:        

Name:

   

Title:

 

- 6 -